Title: From John Adams to John Jay, 1 October 1782
From: Adams, John
To: Jay, John



The Hague Oct. 1. 1782
Sir

Your Favour inclosing a certain Copy, I have recd, and in exchange Send you, two others, Fitzherberts Commission and the Dutch Instructions. The first you may have Seen or may not. The other may have been communicated to you in Part. I need not Say to you that it ought not to be known, from whence, either of them comes to you, or to me.

With great Esteem, I have the honour to be Sir, your most obedient and humble Servant
J. Adams

